           Case 1:21-cv-02259-GHW Document 28 Filed 08/25/21 Page 1 of 7
                                                            USDC SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
                                                            DOC #:
                                                            DATE FILED: 8/25/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
LAMDA SOLUTIONS CORP,
                                                                         1:21-cv-2259-GHW
                                        Plaintiff,
                             -v -                                         STIPULATED
                                                                        CONFIDENTIALITY
HSBC BANK USA, N.A.,                                                    AGREEMENT AND
                                                                       PROTECTIVE ORDER
                                          Defendant.
------------------------------------------------------------------ X
GREGORY H. WOODS, District Judge:
         WHEREAS, all of the parties to this action (collectively, the “Parties” and each individually,
a “Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil
Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive information
that they may need to disclose in connection with discovery in this action;
         WHEREAS, the Parties, through counsel, agree to the following terms; and
         WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored
confidentiality order governing the pretrial phase of this action;
IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,
servants, employees, and attorneys, any other person in active concert or participation with any of
the foregoing, and all other persons with actual notice of this Order will adhere to the following
terms, upon pain of contempt:
         1.        With respect to “Discovery Material” (i.e., information of any kind produced or
disclosed in the course of discovery in this action) that a person has designated as “Confidential”
pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery
Material to anyone else except as expressly permitted hereunder:
         2.        The Party or person producing or disclosing Discovery Material (each, “Producing
Party”) may designate as Confidential only the portion of such material that it reasonably and in
good faith believes consists of:
         Case 1:21-cv-02259-GHW Document 28 Filed 08/25/21 Page 2 of 7
                (a)     previously non-disclosed financial information (including without limitation
                        profitability reports or estimates, percentage fees, design fees, royalty rates,
                        minimum guarantee payments, sales reports, and sale margins);
                (b)     previously non-disclosed material relating to ownership or control of any
                        non-public company;
                (c)     previously non-disclosed business plans, product-development information,
                        or marketing plans;
                (d)     any information of a personal or intimate nature regarding any individual; or
                (e)     any other category of information given confidential status by this Court
                        after the date of this Order.
        3.      With respect to the Confidential portion of any Discovery Material other than
 deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion
 as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected
 portion in a manner that will not interfere with legibility or audibility; and (b) producing for future
 public use another copy of said Discovery Material with the confidential information redacted.
        4.      A Producing Party or its counsel may designate deposition exhibits or portions of
deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record
during the deposition that a question calls for Confidential information, in which case the reporter
will bind the transcript of the designated testimony in a separate volume and mark it as
“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all
counsel of record, in writing, within 30 days after a deposition has concluded, of the specific pages
and lines of the transcript that are to be designated “Confidential,” in which case all counsel
receiving the transcript will be responsible for marking the copies of the designated transcript in
their possession or under their control as directed by the Producing Party or that person’s counsel.
During the 30-day period following a deposition, all Parties will treat the entire deposition transcript
as if it had been designated Confidential.
        5.      If at any time before the termination of this action a Producing Party realizes that it
should have designated as Confidential some portion(s) of Discovery Material that it previously
produced without limitation, the Producing Party may so designate such material by notifying all
Parties in writing. Thereafter, all persons subject to this Order will treat such designated portion(s)
of the Discovery Material as Confidential. In addition, the Producing Party shall provide each other
Party with replacement versions of such Discovery Material that bears the “Confidential”
designation within two business days of providing such notice.



                                                    2
         Case 1:21-cv-02259-GHW Document 28 Filed 08/25/21 Page 3 of 7

        6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party or
person of its right to object to any discovery request; (b) a waiver of any privilege or protection; or
(c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.
        7.      Where a Producing Party has designated Discovery Material as Confidential, other
persons subject to this Order may disclose such information only to the following persons:
                a)      the Parties to this action, their insurers, and counsel to their insurers;
                b)      counsel retained specifically for this action, including any paralegal, clerical,
                        or other assistant that such outside counsel employs and assigns to this
                        matter;
                c)      outside vendors or service providers (such as copy-service providers and
                        document-management consultants) that counsel hire and assign to this
                        matter;
                d)      any mediator or arbitrator that the Parties engage in this matter or that this
                        Court appoints, provided such person has first executed a Non-Disclosure
                        Agreement in the form annexed as Exhibit A hereto;
                e)      as to any document, its author, its addressee, and any other person indicated
                        on the face of the document as having received a copy;
                f)      any witness who counsel for a Party in good faith believes may be called to
                        testify at trial or deposition in this action, provided such person has first
                        executed a Non-Disclosure Agreement in the form annexed as Exhibit A
                        hereto;
                g)      any person a Party retains to serve as an expert witness or otherwise provide
                        specialized advice to counsel in connection with this action, provided such
                        person has first executed a Non-Disclosure Agreement in the form annexed
                        as Exhibit A hereto;
                h)      stenographers engaged to transcribe depositions the Parties conduct in this
                        action; and
                i)      this Court, including any appellate court, its support personnel, and court
                        reporters.

        8.      Before disclosing any Confidential Discovery Material to any person referred to in
subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such person,
who must sign a Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating that he




                                                    3
         Case 1:21-cv-02259-GHW Document 28 Filed 08/25/21 Page 4 of 7
or she has read this Order and agrees to be bound by its terms. Said counsel must retain each signed
Non-Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either before such
person is permitted to testify (at deposition or trial) or at the conclusion of the case, whichever
comes first.
         9.       This Order binds the Parties and certain others to treat as Confidential any
Discovery Materials so classified. The Court has not, however, made any finding regarding the
confidentiality of any Discovery Materials, and retains full discretion to determine whether to afford
confidential treatment to any Discovery Material designated as Confidential hereunder. All persons
are placed on notice that the Court is unlikely to seal or otherwise afford confidential treatment to
any Discovery Material introduced into evidence at trial, even if such material has previously been
sealed or designated as Confidential.
        10.     In filing Confidential Discovery Material with this Court, or filing portions of any
pleadings, motions, or other papers that disclose such Confidential Discovery Material
(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the Confidential
Court Submission via the Electronic Case Filing System. In accordance with Rule 4(A) of the
Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an unredacted copy of the
Confidential Court Submission under seal with the Clerk of this Court, and the Parties shall serve
this Court and opposing counsel with unredacted courtesy copies of the Confidential Court
Submission. In accordance with Rule 4(A) of this Court’s Individual Rules of Practice in Civil Cases,
any Party that seeks to file Confidential Discovery Material under seal must file an application and
supporting declaration justifying—on a particularized basis—the sealing of such documents. The
parties should be aware that the Court will unseal documents if it is unable to make “specific, on the
record findings . . . demonstrating that closure is essential to preserve higher values and is narrowly
tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).
        11.     Any Party who objects to any designation of confidentiality may at any time before
the trial of this action serve upon counsel for the Producing Party a written notice stating with
particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel
for all affected Parties will address their dispute to this Court in accordance with paragraph 2(C) of
this Court’s Individual Practices.
        12.     Any Party who requests additional limits on disclosure (such as “attorneys’ eyes only”
in extraordinary circumstances), may at any time before the trial of this action serve upon counsel for
the recipient Parties a written notice stating with particularity the grounds of the request.




                                                    4
         Case 1:21-cv-02259-GHW Document 28 Filed 08/25/21 Page 5 of 7
If the Parties cannot reach agreement promptly, counsel for all affected Parties will address their
dispute to this Court in accordance with Rule 2(C) of this Court’s Individual Rules of Practice in
Civil Cases.
        13.     Recipients of Confidential Discovery Material under this Order may use such
material solely for the prosecution and defense of this action and any appeals thereto, and not for
any other purpose or in any other litigation proceeding. Nothing contained in this Order, however,
will affect or restrict the rights of any Party with respect to its own documents or information
produced in this action.
        14.    Nothing in this Order will prevent any Party from producing any Confidential
Discovery Material in its possession in response to a lawful subpoena or other compulsory process,
or if required to produce by law or by any government agency having jurisdiction, provided that such
Party gives written notice to the Producing Party as soon as reasonably possible, and if permitted by
the time allowed under the request, at least 10 days before any disclosure. Upon receiving such
notice, the Producing Party will bear the burden to oppose compliance with the subpoena, other
compulsory process, or other legal notice if the Producing Party deems it appropriate to do so.
        15.    Each person who has access to Discovery Material designated as Confidential
pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent
disclosure of such material.
        16.    The Parties will also abide by the following “Clawback” Provision to expedite and
facilitate the production of electronic and hard copy data, information and documents, and to
protect against inadvertent disclosure of attorney-client privileged communications or work product
materials. The inadvertent disclosure or production of any information or document that is subject
to an objection on the basis of attorney-client privilege or work-product protection, will not be
deemed to waive a party’s claim to its privileged or protected nature or estop that party or the
privilege holder from designating the information or document as attorney-client privileged or
subject to the work product doctrine at a later date. Any party receiving any such information or
document shall return it upon request from the producing party. Upon receiving such a request as to
specific information or documents, the receiving party shall return the information or documents to
the producing party within five (5) business days, regardless of whether the receiving party agrees
with the claim of privilege and/or work-product protection. Disclosure of the information or
document by the other party prior to such later designation shall not be deemed a violation of the
provisions of this Order.




                                                   5
           Case 1:21-cv-02259-GHW Document 28 Filed 08/25/21 Page 6 of 7
           17.    Within 60 days of the final disposition of this action—including all appeals—all
recipients of Confidential Discovery Material must either return it—including all copies thereof— to
the Producing Party, or, upon permission of the Producing Party, destroy such material— including
all copies thereof. In either event, by the 60-day deadline, the recipient must certify its return or
destruction by submitting a written certification to the Producing Party that affirms that it has not
retained any copies, abstracts, compilations, summaries, or other forms of reproducing or capturing
any of the Confidential Discovery Material. Notwithstanding this provision, the attorneys that the
Parties have specifically retained for this action may retain an archival copy of all pleadings, motion
papers, transcripts, expert reports, legal memoranda, correspondence, or attorney work product,
even if such materials contain Confidential Discovery Material. Any such archival copies that
contain or constitute Confidential Discovery Material remain subject to this Order.
        18.      This Order will survive the termination of the litigation and will continue to
be binding upon all persons subject to this Order to whom Confidential Discovery Material is
produced or disclosed.
        19.      This Court will retain jurisdiction over all persons subject to this Order to the extent
necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt
thereof.
        SO STIPULATED AND AGREED.

/s/ Preston L. Zarlock                                           /s/Matthew W. Schmidt
Preston L. Zarlock                                               Matthew W. Schmidt
Dated: August 24, 2021                                            Dated: August 24, 2021

        SO ORDERED.


Dated: August 25, 2021                               _____________________________________
New York, New York                                           GREGORY H. WOODS
                                                             United States District Judge




                                                    6
           Case 1:21-cv-02259-GHW Document 28 Filed 08/25/21 Page 7 of 7



                                                                                           Exhibit A
                                                                         to Stipulated Confidentiality
                                                                       Agreement and Protective Order

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
LAMDA SOLUTIONS CORP,

                                        Plaintiff,
                             -v -                                               1:21-cv-02259-GHW

HSBC BANK USA, N.A.                                                         NON-DISCLOSURE
                                                                            AGREEMENT
                                          Defendant.
------------------------------------------------------------------ X



                   I, _______________________________, acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at the

conclusion of the litigation I will return all discovery information to the Party or attorney from

whom I received it. By acknowledging these obligations under the Protective Order, I understand

that I am submitting myself to the jurisdiction of the United States District Court for the Southern

District of New York for the purpose of any issue or dispute arising hereunder and that my willful

violation of any term of the Protective Order could subject me to punishment for contempt of

Court.


                                                                  _____________________________
                                                                  Name:
                                                                  Date:
